DETAILED ACTION
This Office Action is in response to an application filed on February 16, 2021, in which claims 1 through 11 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim as a National Stage (371) Application from Application No. PCT/JP2019/027583 filed on July 11, 2019.  

Acknowledgement is made of Applicant’s preliminary amendment filed on February 16, 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan on or about August 16, 2018.  

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities:

Claims 1, 7, and 8 each recite “for causing sending” in the preamble.  
This appears to be a grammatical error. 
Appropriate correction is required.  

Claims 1, 7, and 8 each recite, “the divided files” and “the combined files”.
It appears that these elements should be “the plurality of divided files” and “the plurality of combined files”.
Appropriate correction is required.  

Claim 8 recites “encrypting an original file encryption/dividing in the sending user terminal”, and “creating a combined filed creation in the sending user terminal”, and “creating a restoration information creation in the sending user terminal”, and “distributing and saving an online storage distribution/saving”, and “maintaining/managing a restoration information saving”.  
All of the foregoing appears to be grammatically incorrect.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claims 1 and 7 recite “maintaining/managing”.  Similarly, claim 8 recites “encryption/dividing”.  Several dependent claims similarly recite elements with “/” between terms.  Use of these terms render the claims indefinite because it is not clear whether Applicant intends for the joined terms to be interpreted as inclusive, exclusive, or both (i.e., “and/or”).  

Dependent claims 2-6 and 9-11 are each dependent upon claim 1 or 7, and are therefore rejected under the same rationale.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Yoshida, Takeo, U.S. Pub. No. 2004/0049700

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
December 17, 2022